United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.I., Appellant
and
DEPARTMENT OF THE NAVY, CMDR,
NAVAL INSTLATNS-SPRT OFF,
Washington Navy Yard, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-494
Issued: August 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2011 appellant filed a timely appeal from a June 30, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for an
employment-related injury and a September 2, 2011 nonmerit decision denying his request for
reconsideration.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

1

Appellant submitted a timely request for an oral argument before the Board pursuant to 20 C.F.R. § 501.5(b).
Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the discretion of the Board. The Board has duly
considered the matter and finds that appellant’s request for oral argument is denied. Oral argument in this case
would delay issuance of a Board decision and would not serve a useful purpose. Appellant’s contentions are
addressed in this decision based on the record as submitted.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an aggravation of a preexisting back injury in the performance of duty on May 11,
2011 as alleged; and (2) whether OWCP properly refused to reopen appellant’s case for further
reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 13, 2011 appellant, then a 52-year-old fire protection inspector, filed a traumatic
injury claim (Form CA-1) alleging that he aggravated a preexisting back injury as a result of
being rear-ended while stopped at a traffic light in a government vehicle in the performance of
duty on May 11, 2011. The employing establishment indicated that appellant’s preexisting back
injury dated back to September 24, 2009.
By letter dated May 26, 2011, OWCP notified appellant of the deficiencies of his claim
and allotted 30 days for the submission of additional factual and medical evidence.
Appellant submitted a motor vehicle accident report dated May 11, 2011 and two reports
dated May 12, 2011 by Jessie L. Hollinger, a physician’s assistant, who diagnosed lumbar strain
and released him to limited duty that same day and to full duty on May 23, 2011. He also
submitted a June 6, 2011 report with an illegible signature releasing him to full duty with no
restrictions that day.
By decision dated June 30, 2011, OWCP denied appellant’s claim finding that he failed
to establish fact of injury. The medical evidence failed to provide a medical diagnosis in
connection with the accepted incident.
On July 14, 2011 appellant requested reconsideration and resubmitted the June 6, 2011
report with illegible signature. He also submitted a July 13, 2011 report by Dr. Michael S.
Szkotnicki, a family medicine physician, who diagnosed lumbar strain and radiculopathy.
Dr. Szkotnicki indicated that appellant’s conditions were caused or aggravated by a car accident
in the performance of duty.
By decision dated September 2, 2011, OWCP denied appellant’s request for
reconsideration of the merits finding that he did not submit pertinent new and relevant evidence
or show that it erroneously applied or interpreted a point of law not previously considered.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time

3

5 U.S.C. §§ 8101-8193.

2

limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury while in the performance of duty. However, the
employee’s statements must be consistent with the surrounding facts and circumstances and his
or her subsequent course of action.7 Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may cast doubt on an employee’s statements in
determining whether he or she has established a prima facie claim for compensation. The
employee has the burden of establishing the occurrence of an alleged injury at the time, place
and in the manner alleged by a preponderance of the evidence.8 An employee has not met this
burden when there are such inconsistencies in the evidence that cast serious doubt upon the
validity of the claim. However, an employee’s statement alleging that an injury occurred at a
given time and in a given manner is of great probative value and will stand unless refuted by
strong and persuasive evidence.9
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet his burden of proof in establishing that on
May 11, 2011 he aggravated a preexisting back injury as a result of being rear-ended while
stopped at a traffic light in a government vehicle. As noted, the determination of fact of injury
requires that appellant submit medical evidence establishing that the employment incident
4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388 (2008).
1143 (1989).

See Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB

6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

See Mary Jo Coppolino, 43 ECAB 988 (1992).

8

See R.T., Docket No. 08-408 (issued December 16, 2008).

9

See Allen C. Hundley, 53 ECAB 551 (2002); Earl David Seal, 49 ECAB 152 (1997).

3

caused a personal injury. The record establishes that appellant was involved in a motor vehicle
accident and the incident is accepted in this case. However, the Board finds that the evidence
submitted failed to provide a firm diagnosis and is therefore insufficient to establish fact of
injury.
The case record contains a report dated June 6, 2011 with an illegible signature. This
form, lacking proper identification, cannot be considered as probative medical evidence. A
medical report may not be considered as probative medical evidence if there is no evidence that
the person completing the report is a physician as defined in FECA.10 Therefore, appellant did
not meet his burden of proof.
Similarly, the two May 12, 2011 reports from Ms. Hollinger, a physician’s assistant, are
of no probative value as she is not a physician under FECA.11 As such, the Board finds that
appellant did not meet his burden of proof with these submissions.
The medical evidence of record failed to provide a firm diagnosis in connection with the
May 11, 2011 incident. Accordingly, the Board finds that appellant did not establish an
employment-related injury.
On appeal appellant submitted new evidence. The Board is precluded from reviewing
evidence which was not before OWCP at the time it issued its final decision.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.13 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).14

10

See Merton J. Sills, 39 ECAB 572 (1988). See also Bradford L. Sutherland, 33 ECAB 1568 (1982).

11

5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N. Fassi,
42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).
12

See 20 C.F.R. § 501.2(c)(1).

13

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
14

See Annette Louise, 54 ECAB 783, 789-90 (2003).

4

To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.15 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.16 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.17
ANALYSIS -- ISSUE 2
In support of his July 14, 2011 reconsideration request, appellant resubmitted the June 6,
2011 report with an illegible signature. The Board finds that submission of this report did not
require reopening appellant’s case for merit review because it was previously reviewed by
OWCP in the June 30, 2011 decision. As the report repeats evidence already in the case record,
it is duplicative and does not constitute relevant and pertinent new evidence.
Appellant also submitted a new CA-20 report dated July 13, 2011 from Dr. Szkotnicki,
who diagnosed lumbar strain and radiculopathy. Dr. Szkotnicki indicated by check mark that
appellant’s conditions were caused or aggravated by a car accident in the performance of duty.
The Board finds that Dr. Szkotnicki’s July 13, 2011 report constituted relevant and
pertinent new evidence not previously considered by OWCP. As it meets one of the standards
for obtaining a merit review of his case, the Board finds that OWCP improperly denied
appellant’s request. The Board will set aside the September 2, 2011 decision denying appellant’s
request for reconsideration and will remand the case for a merit review. After such further
development of the evidence as might be necessary, OWCP shall issue an appropriate decision.
CONCLUSION
The Board finds that appellant did not submit sufficient evidence to establish that he
sustained an aggravation of a preexisting back injury in the performance of duty on
May 11, 2011. The Board further finds that OWCP improperly denied appellant’s July 14, 2011
request for reconsideration.

15

20 C.F.R. § 10.606(b)(2). See A.L., Docket No. 08-1730 (issued March 16, 2009).

16

Id. at § 10.607(a).

17

Id. at § 10.608(b).

5

ORDER
IT IS HEREBY ORDERED THAT the June 30, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed and the September 2, 2011 decision is set aside
and the case remanded for further action consistent with this decision.
Issued: August 16, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

